Citation Nr: 0922144	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental disability 
for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a right foot condition (claimed as 
osteoarthritis of the right foot) and denied on the merits 
his claim for service connection for a dental disability for 
purposes of dental treatment.

As an introductory matter, the Board recognizes that the RO 
framed the second issue on appeal as one of entitlement to 
service connection for a dental disability for dental 
treatment purposes.  However, a review of the record 
discloses that there has been a prior final decision on that 
service connection claim.  Thus, the issue on appeal is more 
accurately characterized as it appears on the title page of 
this decision.

Additionally, the Board acknowledges that, in a May 2006 
statement, the Veteran requested a Travel Board hearing.  The 
requested hearing was scheduled for July 25, 2007.  However, 
the Veteran did not report for that hearing.  None of the 
notice letters was returned as undeliverable.  The Veteran 
has not provided good cause for his failure to report for his 
hearing.  Nor has he requested that it be rescheduled.  
Accordingly, the Veteran's request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  In rating decisions dated in October 1990 and March 1992, 
the RO respectively denied and declined to reopen the 
Veteran's claims for service connection for a right foot 
condition (claimed as osteoarthritis of the right foot).  In 
a separate March 1992 rating decision, the RO denied service 
connection for a dental disability for dental treatment 
purposes.  The Veteran did not timely appeal those decisions.
2.  Evidence received since the March 1992 decisions is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for a right foot condition and a dental disability 
for dental treatment purposes, and does not raise a 
reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The March 1992 RO decisions that declined to reopen the 
Veteran's previously denied claim for service connection for 
a right foot condition and denied service connection for a 
dental disability are final.  38 U.S.C.A. § 7105 (West 2008); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claims for service connection for a right foot condition 
and a dental disability.  38 U.S.C.A. §§  5108, 7105 (West 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In separate March 1992 rating decisions, the RO declined to 
reopen the Veteran's previously denied claim for service 
connection for a right foot condition and denied his claim 
for service connection for a dental disability for purposes 
of dental treatment.  In a May 2005 rating decision, the RO 
declined to reopen the Veteran's claim for service connection 
for a right foot condition and also denied service connection 
for a dental disability.  Because the RO declined to reopen 
the Veteran's right foot condition claim, the Board must 
consider the question of whether new and material evidence 
has been received to reopen that claim because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Moreover, while the RO, in its May 
2005 decision, readjudicated the Veteran's dental claim on 
the merits, because that claim was previously denied in a 
decision that became final in March 1993, the Board must also 
consider the question of whether new and material evidence 
has been received with respect to that claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an October 1990 rating decision, the RO denied the 
Veteran's claim for service connection for a right foot 
condition.  The Veteran applied to reopen that claim in March 
1991, at which time he also filed a claim for service 
connection for a dental disability for dental treatment 
purposes.  Thereafter, in a March 1992 rating decision, the 
RO declined to reopen the Veteran's right foot service 
connection claim.  That same month, the RO issued a separate 
rating action in which it denied the Veteran's claim for 
service connection for a dental disability for dental 
treatment purposes.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§  3.160(d), 
20.302, 20.1103 (2008).  Thus, the March 1992 decisions, 
which respectively declined to reopen the Veteran's claims 
for service connection for a right foot condition and denied 
his claim for service connection for a dental disability, 
became final because the Veteran did not file timely appeals.

The Veteran's service connection claims may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The Veteran filed an application to 
reopen his claims in January 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before the RO at the time of the last final 
decisions consisted of lay statements from the Veteran, his 
sister, and his friends attesting to right foot problems that 
he reportedly developed on active duty.  Specifically, those 
statements indicated that, while stationed in Korea between 
August 1957 and March 1958, the Veteran underwent surgery to 
remove a large shard of glass from the sole of his right 
foot.  That procedure allegedly left a one-inch scar and 
caused the Veteran lasting pain and discomfort by interfering 
with his ability to work as a police officer, requiring him 
to use orthotic inserts to ambulate, and ultimately leading 
to him to develop osteoarthritis in his right foot.  

Additional evidence of record at the time of the last final 
decisions included a report of a September 1990 VA 
examination in which the Veteran recounted a history of in-
service right foot pain requiring surgical intervention and 
indicated that, since leaving the military, he had suffered 
from chronic pain, locking, numbness, and related problems 
with his right foot that interfered with his ability to work 
and required him to wear arch supports.  That September 1990 
VA examination included clinical findings, which showed the 
Veteran to have a normal gait, as well as X-ray images 
revealing mild osteoporosis and degenerative changes of the 
medial intertarsal joints, which were found to be consistent 
with a diagnosis of osteoarthritis of the right foot.   

Based upon the evidence then of record, the RO determined in 
an October 1990 decision that there was no competent clinical 
evidence to indicate that the Veteran's currently diagnosed 
right foot condition was related to service.  Consequently, 
that claim was denied.  Thereafter, in his first application 
to reopen his claim, the Veteran submitted in-service morning 
call reports, which showed that he had reported to sick call 
on multiple occasions in April, July, and August 1959.  
However, in its March 1992 decision, the RO found that those 
morning call reports did not specify the reasons the Veteran 
was seen in sick call or indicate the type of treatment he 
received, and thus were insufficient to reopen his claim.

With respect to the Veteran's claim for service connection 
for a dental disability, the evidence before the RO at the 
time of the last final decision consisted entirely of the 
Veteran's own statements, in which he maintained that he had 
had all his teeth pulled out while in basic training, a 
procedure that he claimed was unnecessary.  However, the RO 
found that there was no evidence of in-service dental trauma 
and consequently denied the claim.

Parenthetically, the Board notes that, prior to issuing its 
March 1992 rating decisions, the RO attempted to develop the 
RO's claims by requesting his complete service medical 
records.  However, in a statement dated in December 1990, the 
National Personnel Records Center indicated that the 
Veteran's service medical records were unavailable and 
presumed destroyed in a fire in 1973.  When a Veteran's 
records have been determined to have been destroyed, or are 
missing, VA has an obligation to search for alternative 
records that might support the Veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Here, as noted in a May 
2007 formal finding of unavailability, VA met that obligation 
by making multiple attempts to secure the Veteran's service 
medical records from a variety of sources, including from the 
Veteran himself.  In response to these requests for 
information, the Veteran notified VA that he did not have any 
service medical records in his possession, and was duly 
informed of the unavailability of such records.  Accordingly, 
the Board finds that VA exhausted all efforts to obtain the 
needed service medical records.

In January 2005, the Veteran applied to reopen his claims for 
service connection for a right foot condition and a dental 
disability.  However, the Board finds that the evidence 
received since the last final decisions is cumulative of 
other evidence of record and does not raise a reasonable 
possibility of substantiating his claims.

In support of his claims to reopen, the Veteran has submitted 
lay statements asserting that he injured his right foot in 
service and subsequently developed a scar that affects his 
gait and causes "spider veins throughout [his] right leg."  
In those statements, the Veteran also reiterates his prior 
contention of having his teeth unnecessarily extracted during 
basic training.  He also has provided morning reports 
indicating that he was seen in sick call on two occasions in 
June and July 1958.  However, as with the 1959 morning 
reports that were of record at the time of last final 
adjudication, the newly submitted morning reports do not 
indicate why the Veteran was on sick call or what treatment 
he received.  Thus, the Board finds those records are 
cumulative and redundant of the previously considered 
records.

Other newly submitted evidence includes private and VA 
medical records, dated from January 1999 to June 2004, which 
reflect complaints, diagnoses, and treatment pertaining to 
hearing loss, tinnitus, chronic obstructive pulmonary 
disease, and hyperlipoproteinemia.  Significantly, however, 
those private and VA medical records do not reflect treatment 
for a right foot condition or a dental disability.  

Additional new evidence consists of an April 2002 statement 
from the Veteran's private attending physician.  That 
statement indicates that the Veteran should "be excused from 
jury duty due to his significant heath problems," but 
declines to elaborate on the specific health problems in 
question.  Further evidence not previously of record includes 
a Social Security Administration (SSA) decision, dated in May 
1991, which indicates that the Veteran was found eligible for 
widower's insurance benefits on the basis of his physical and 
psychiatric disabilities, including a cervical spine disorder 
and a reactive depression/somatoform disorder.  
Significantly, however, that SSA decision did not list a 
right foot condition or a dental disability among the 
Veteran's impairments.  

The Board finds that new and material evidence sufficient to 
reopen the Veteran's claims for service connection for a 
right foot condition and a dental disability has not been 
received.  First, with respect to the Veteran's lay 
statements, the Board acknowledges that those statements are 
new in the sense that they were not previously considered by 
RO decision makers.  However, they are not material.  As a 
layperson without ostensible medical expertise, the Veteran 
is not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the Veteran can attest 
to any right foot or dental problem he currently experiences, 
he lacks the medical competence to relate those symptoms to 
his period of active duty.  Additionally, the Veteran's 
statements are cumulative of the lay evidence considered at 
the time of the last final decisions on those issues.

Next, the Board finds that the in-service morning reports, 
the VA and private medical records, the April 2002 statement 
from the Veteran's private attending physician, and the May 
1991 SSA decision also constitute evidence that, although 
new, is not material to the Veteran's claims.  The morning 
reports show that the Veteran went to sick call in June and 
July 1958, but do not indicate that he was treated in service 
for a right foot or a dental condition or otherwise suggest a 
nexus between his current claimed disabilities and his period 
of service.  Moreover, while the private and VA medical 
records, private physician's statement and SSA decision 
reflect post-service treatment for various physical and 
psychiatric problems, they negative for any complaints or 
clinical findings pertaining to the Veteran's right foot or 
teeth.  Thus none of that newly submitted evidence, whether 
considered separately or as a whole, relates to any 
unestablished facts necessary to substantiate the claims for 
service connection for a right foot condition and a dental 
disability.

Although the Veteran has submitted new evidence that was not 
before the RO at the time of its prior March 1992 rating 
actions, the Board finds that new evidence is not material to 
his claims for service connection for a right foot condition 
and a dental disability and does not warrant reopening of 
those previously denied claims.  In light of the evidence, it 
is the determination of the Board that new and material 
evidence has not been submitted with regard to those claims.  
The new evidence neither establishes that the Veteran was 
treated for right foot or dental problems in service, nor 
provides competent evidence of a nexus between any current 
right foot or dental disability and his time in service.  
Therefore, that new evidence is not material.  Thus, the 
claims for service connection for a right foot condition and 
a dental disability are not reopened and the benefits sought 
on appeal remain denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and a 
rating decision in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  Additionally, at the time of the prior final 
denials of the claims for service connection for a right foot 
condition and a dental disability, the RO informed the 
Veteran that his right foot claim was denied because there 
was no competent clinical evidence relating his currently 
diagnosed right foot osteoarthritis to his period of active 
service.  The RO also informed the Veteran that his dental 
disability was denied because there was no evidence of a 
dental disability that was incurred in or aggravated by 
service.  Those communications, in addition to the above 
correspondence, satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a right foot disability remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for a dental disability remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


